Title: From Alexander Hamilton to Richard Varick, 16 June 1795
From: Hamilton, Alexander
To: Varick, Richard


Circular
Sir
New York. June 16. 1795.
I beg the favour of you to cause a search to be made in your office for books belonging to me, and if any are found to send them to me.
Inclosed is a list of books which I miss. There may be others of which I have neither minute or recollection—but I believe my name will be found written in any that belong to me.
I am Sir your very obedt. Servt

A Hamilton

